Citation Nr: 1044495	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-18 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbar and thoracic 
spine, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
right wrist fracture (major), currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1972 to 
June 1976 and from April 1977 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO continued a 10 percent rating for 
degenerative joint disease and degenerative disc disease of the 
thoracic and lumbar spine.  The RO also continued a 10 percent 
rating for the residuals of a right wrist fracture (major).  

In May 2009, the RO granted a separate evaluation for carpal 
tunnel syndrome and status post carpal tunnel syndrome release 
surgery of the right wrist (major).  The rating was 30 percent 
from February 23, 2007; 100 percent from September 13, 2007; and 
10 percent from November 1, 2007.  The diagnostic code (DC) was 
assigned 8515, or mild paralysis of the median nerve.  Also, this 
rating action changed the residuals of a right wrist fracture to 
DC 5215 (limitation of motion of the wrist).  As to the separate 
evaluation granted, the Veteran did not file a notice of 
disagreement with this rating.  As a result, this issue is not 
before the Board at this time.  

In March 2010, the RO increased the residuals of a right wrist 
fracture "with radial angulation, non-union of the ulnar styloid 
and degenerative joint disease (major)" to 20 percent disabling, 
effective January 19, 2007.  The DC was again changed to 5010-
5211 (impairment of the ulna, nonunion in the lower half).  

In June 2010, the Veteran testified before the undersigned at a 
Board hearing.  A copy of the transcript has been associated with 
the file.  

The issue of entitlement to an increased rating for the residuals 
of a right wrist fracture (major), currently rated as 20 percent 
disabling is remanded to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDING OF FACT

The degenerative joint disease and degenerative disc disease of 
the lumbar and thoracic spine is manifested by pain and some 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5235 to 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist  

In a February 2007 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In the letter, the Veteran was informed of the process 
by which effective dates are established, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) addressed the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The Veteran was given some of the rating 
criteria for the current ratings in effect in a February 2009 
letter.  The Board finds that the Veteran has received adequate 
notice regarding his increased rating claims.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  Identified 
and available medical records have been secured.  The Veteran was 
given several VA examinations for both of his claims.  The duty 
to assist has been met.  

II.  Legal Criteria

      A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

For exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2010).  For an extraschedular 
evaluation to apply, there generally must be a "finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  If the evaluation is not adequate, further 
determinations must be made in consideration with factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 116.  The matter may need a referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service.  Id.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

	B. The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2010) (addressing the joints) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

Arthritis is the only Diagnostic Code potentially applicable to 
both claims.  Traumatic arthritis, substantiated by X-ray 
findings, is rated under DC 5003, degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2010).  DC 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003, 5010 (2010).  In the absence of 
limitation of motion, the arthritis ratings are applicable.  Id.  
Additionally, there must be X-ray evidence of the involvement of 
two major joints or joint groups.  Id.  

	C.  The Spine

The Board evaluates the Veteran's back disability under multiple 
diagnostic codes to determine if there is any basis to increase 
the assigned rating.  Such evaluations involve consideration of 
the level of impairment of a veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2010).  

The General Rating Formula for Diseases and Injuries of the Spine 
for DCs 5235 to 5243 provides for the rating of disabilities of 
the spine.  The formula includes DC 5242, regarding degenerative 
arthritis of the spine.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, the formula 
is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);  

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);  

Unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine 
(40 percent);  

For forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 percent);  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);  

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).  38 C.F.R. 
§ 4.71a (2010).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 10 percent 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve months.  
38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note (1).  

	III.  Analysis

	In the Veteran's January 2007 claim, he stated he 
experienced painful motion and limited range of motion in his 
back.  

Prior to filing his claim, the Veteran had an X-ray and MRI done 
in November 2006.  The VA X-ray showed moderate degenerative disc 
disease and mild degenerative joint disease.  The MRI showed the 
following: an old stable compression fracture at L1; mild 
degenerative changes at L3-4 and L4-5; mild degenerative disc and 
degenerative joint changes at L5-S1; and only minimal neural 
foraminal impingement on the left side.  

In February 2007, the Veteran received a VA examination.  He 
reported he was able to stand for 15 to 30 minutes.  The Veteran 
said he was unable to sit or stand for long periods of time.  He 
said he had numbness on the lateral right thigh.  The Veteran had 
no incontinence problems, erectile dysfunction, paresthesias, 
weakness falls or unsteadiness.  Confusingly, after noting the 
Veterans numbness, in the review of symptoms the examiner stated 
the Veteran had no numbness.  

He had weekly flare ups brought on by standing a long time, 
lifting and walking a long distance.  There was no objective 
abnormality of the thoracic spine; there was no muscle spasm, 
localized tenderness or guarding severe enough to be responsible 
for an abnormal gait or spinal contour.  An inspection of the 
spine was normal.  A detailed motor examination was normal.  A 
sensory examination showed a 1 out of 2 for light touch on the 
lateral aspect of the right thigh.  His ankle jerk (S1) reflex 
examination was one plus or hypoactive.  Active range of motion 
was as follows:  

Flexion
110 Degrees
Extension
34 Degrees
Right lateral flexion
27 Degrees
Left lateral flexion
28 Degrees
Right lateral 
rotation
45 Degrees
Left lateral rotation
40 Degrees

The November 2006 MRI of the lumbar spine was noted.  

The Veteran was working as an accounting technician.  His time 
lost from work within the past year was less than one week due to 
pain in his right wrist.  The Veteran's mild degenerative 
arthritis of the lumbar spine with an old stable compression 
fracture of L1 had an effect on his occupation.  The Veteran 
could not sit still or stand for very long without having to 
change positions.  For activities of daily living, there was a 
severe effect on chores and moderate effect on shopping and 
traveling.  

In April 2009 the Veteran received another VA examination of the 
spine.  The claims file and medical records were reviewed.  The 
Veteran was unable to stand for more than a few minutes but had 
no limitations on walking.  He said he could not sit or stand for 
a long time anymore.  He also reported numbness on the lateral 
right thigh.  He also had aching and burning mild pain that 
lasted for hours one to six days per week.  His flare ups came on 
with prolonged standing and lifting.  
He had no history of hospitalization.  A review of systems 
indicated no bowel or bladder involvement.  

Physical examination showed the Veteran's gait and posture were 
normal.  He had no abnormal curvatures.  He had pain with motion 
and tenderness of the thoracic spine, but no abnormal gait or 
spinal contour.  A motor and muscle examination was normal, as 
was a sensory examination.  The ankle jerk (S1) showed the 
Veteran to be hypoactive for the detailed reflex examination.  
Range of motion measurements are below.  

Flexion
0 to 90 Degrees
Extension
0 to 30 Degrees
Right lateral flexion
0 to 40 Degrees
Left lateral flexion
0 to 40 Degrees
Right lateral 
rotation
0 to 40 Degrees
Left lateral rotation
0 to 40 Degrees

There was objective evidence of pain on active range of motion 
but no additional limitations with three repetitions.  The 
November 2006 MRI results were noted.  
There were no significant effects of this disability on the 
Veteran's occupation.  There was a mild to moderate effect on 
daily activities.  He was working in the accounting field.  He 
lost less than one week during the last year due to flu symptoms.  
A detailed reflex examination showed one plus for the left and 
right ankles only.  

The Veteran was given a third VA examination in February 2010.  
He complained of numbness on the anterior aspect of his right 
thigh, there was no muscle atrophy, weakness or peripheral 
neuropathy.  The findings were much the same as the last 
examination, the detailed reflex examination revealed normal 
findings, including for ankle jerk (S1).  Range of motion was as 
follows: 

Flexion
0 to 90 Degrees
Extension
0 to 20 Degrees
Right lateral flexion
0 to 30 Degrees
Left lateral flexion
0 to 30 Degrees
Right lateral 
rotation
0 to 30 Degrees
Left lateral rotation
0 to 30 Degrees

There was no objective evidence with pain upon repetition and no 
additional limitation after repetition.  The examiner stated the 
range of motion was normal.  While an X-ray showed a mild 
exaggeration of kyphotic curvature and moderate scoliotic 
curvature, the examiner stated that the Veteran had no muscle 
spasm, tenderness or guarding and so none of those things could 
be responsible for any abnormal spinal contour.  

The diagnostic impression was mild scoliosis, an old compression 
of L1, and degenerative disc disease L5-S1 which appeared to have 
progressed a little since the previous examination.  Although the 
service-connected degenerative disc disease and degenerative 
joint disease of the thoracic and lumbar spine had effects on the 
Veteran's occupation, he was assigned different duties.  The 
effect on sports was severe, but on other daily activities was 
mild to moderate.  

The Board finds that an increased rating for the degenerative 
joint disease and degenerative disc disease of the thoracic and 
lumbar spine is not warranted.  Considering the general formula, 
at no point did the Veteran's forward flexion fall below 
60 degrees or did the combined range of motion of the 
thoracolumbar spine fall below 120 degrees.  38 C.F.R. § 4.71a, 
DCs 5235-5242.  The examiners all stated there was no muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Id.  The Veteran does not have 
ankylosis of the spine.  Id.  No increase is found under the 
general formula.  

There is no evidence that the Veteran was prescribed bed rest by 
a physician during the rating period under consideration.  He is 
not entitled to an increased rating under DC 5243.  Additionally, 
no separate evaluation is warranted for any nerve-related 
findings, especially as shown by the February 2010 VA examination 
report.  That report acknowledged the Veteran's symptoms 
regarding his right thigh, but found no objective findings of a 
neurological problem.  

The Board has considered the reported pain and flare-ups upon 
use, as required by DeLuca, 8 Vet. App. at 205-206.  There is no 
basis for a rating in excess of 10 percent based on limitation of 
motion due to any functional loss.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  The Board finds the Veteran was adequately 
compensated by the 10 percent rating since there was a combined 
lack of weakened movement, excess fatigability, deformity, 
atrophy, and incoordination to justify an increase under DeLuca.  

Finally, as to neurological manifestations, the Board notes that 
in rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one or 
more extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.

The Veteran has complained of numbness in the right thigh.  
However, The April 2009 and February 2010 VA examinations 
revealed essentially normal neurological work-ups.  There was a 
hypoactive right ankle jerk on the April 2009 examination that 
was not repeated on the 2010 examination.  There was no gait 
disturbance, muscle atrophy, objective motor deficit or other 
objective signs of neurological deficit.  The Veteran is not 
entitled to a separate compensable evaluation based upon any 
neurologic residuals; there are not independently ratable 
neurologic residuals demonstrated in the clinical data of record.  
While the Veteran has complained of neurological symptoms, the 
findings in the record do not support a conclusion that he has 
objective neurological symptoms related to his low back 
disability.  The Veteran is thus not entitled to an increased 
rating for his low back disability based upon consideration of 
any neurological residuals because there are not independently 
ratable neurological residuals shown or diagnosed by the 
examining physician.

The Board has considered the entire appeal period and no staged 
ratings are warranted.  Hart, 21 Vet. App. at 509-510.  The Board 
has also considered whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology for his service-connected spine disability.  The 
Board finds that the Veteran is adequately compensated for his 
symptoms of pain and slight limitation of motion.  The claim is 
denied.  


ORDER

An increased rating in excess of 10 percent for degenerative 
joint disease and degenerative disc disease of the lumbar and 
thoracic spine is denied.  

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was given A VA examination for the right wrist in 
February 2010.  Symptoms were much the same as previous 
examinations.  The Veteran reported flare ups of joint disease 
that were severe every two weeks and lasting two to seven days.  
Right elbow and forearm range of motion was as follows:  

Flexion
0 to 145 degrees
Extension
0 to -5 degrees
Pronation
80 degrees
Supination
85 degrees

It was exactly the same for the left elbow and forearm.  

Range of motion of the right wrist was as follows: 

Ulnar deviation
0 to 5 degrees
Radial deviation
0 to 5 degrees
Dorsiflexion 
(extension)
0 to 60 degrees
Palmar Flexion
0 degrees

There was no additional limitation after three repetitions 
although there was objective evidence of pain.  It was reported 
that there was joint ankylosis, and the Board notes the lack of 
palmar motion.  It was reported that there was 29 degrees of 
ankylosis radially; the Veteran had radial deviation.  

A 50 percent rating may be assigned under Diagnostic Code 5214, 
if there is unfavorable ankylosis of the major joint in any 
degree of palmar flexion or with ulnar or radial deviation.   
38 C.F.R. § 4.71a (2010).  It is not clear from the examination 
report whether the examiner is indicating that the joint is 
ankylosed to this degree, which would warrant a higher evaluation 
than that currently assigned.   

Accordingly, the case is REMANDED for the following action:

1.	Return the claims folder to the February 
2010 VA examiner and request clarification 
as to whether there is ankylosis of the 
wrist, and if so, whether it is 
unfavorable ankylosis in any degree of 
palmar flexion or with ulnar or radial 
deviation, unfavorable in any other way or 
is favorable in 20 to 30 degrees of 
dorsiflexion.  If the examiner is 
unavailable, schedule another VA 
examination to make this determination.  

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide him  and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


